Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,”, “According to the present disclosure”, etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 9, and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "a switching actuator" in Line 2. It is not clear it this limitations is the same as the one recited in Claim 1 or a different one. Furthermore, Claim 1 appears to recite a single actuator and Claim 6 seems to be claiming more than one actuator. Appropriate clarification is required.
  Regarding claims 5, 9 and 11, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 12, recites the limitations “A charging station” and “a power module”. It is unclear if these features are the same as the ones recited in Claim 1 or different ones. For examination purposes, the Examiner will assume that they are the same.
Appropriate correction is required. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Togashi (US Patent No. 6,099,334). With regard to Claims 1 and 11-12, Togashi discloses a power module (Column 13, Lines 62-64) of a charging station (Column 13, Lines 62-64), comprising: a printed circuit board (95), an electrical input (connection patterns in 95) for connection to an electrical supply network, an electrical output (connection patterns in 95) for connection to a charging control circuit, a switching actuator (30, 40) electrically switched between the input and the output, the switching actuator being encapsulated in a housing (10) and being connected to the printed circuit board by means of terminal contacts (31, 41) guided out of the housing, and a base (21) of a protective trough (20) arranged between the housing and the printed circuit board. The method limitations are deemed inherent and are rejected as shown above.
With regard to Claim 2, Togashi discloses the protective trough having through-openings (below 23a, 23b) in its base and wherein the connecting contacts are guided through the through-openings.
With regard to Claim 3, Togashi discloses the connection contacts being guided in press fit (Fig. 3) through the through-holes.
With regard to Claim 4, Togashi discloses the connection contacts being formed as solder tabs (33, 43).
With regard to Claim 6, Togashi discloses an inwardly pointing projection (Fig. 3) dividing the base into two regions is provided in the base.
With regard to Claim 7, Togashi discloses the protective trough being formed from the floor and side walls enclosing the floor (Fig. 3).
With regard to Claim 8, Togashi discloses the protective trough being open on the side opposite the floor (Fig. 3).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 5 and 9-10 rejected under 35 U.S.C. 103(a) as being unpatentable over Togashi (US Patent No. 6,099,334). Regarding Claim 5, Togashi discloses substantially the claimed invention except for the number of through holes exceeding the number of connecting contacts of the switching actuator.
	Still, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the number of through holes exceeding the number of connecting contacts of the switching actuator, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617, F. 2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 9, Togashi discloses substantially the claimed invention except for the protective tub being made of a flame-retardant material.
	Still, it would have been obvious to one having ordinary skill in the art at the time the invention was made to the protective tub being made of a flame-retardant material in order to comply with design requirements, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding Claim 10, Togashi discloses substantially the claimed invention except for the base and/or the side walls having a wall thickness of less than 2 mm and more than 0.5 mm.
Still, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the base and/or the side walls having a wall thickness of less than 2 mm and more than 0.5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses devices, similar to Applicant’s claimed invention, having electrical inputs and outputs and switching actuators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833